Citation Nr: 1412177	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $4,544.55 was properly created.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from October 2001 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that the Veteran had been overpaid educational benefits for the period from January 30, 2010 to May 30, 2010.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  In January 2010 and March 2010, the Veteran withdrew from a four credit hour course and a three credit hour course, respectively, for which he had received educational assistance.

2.  The Veteran's withdrawals from these courses resulted in an overpayment of $4,544.55 for tuition/fees and books/supplies.

3.  The Veteran withdrew from his educational programs in order to take a job on a NOAA research vessel, which is a mitigating circumstance in the creation of the debt.  



CONCLUSION OF LAW

The debt created by the payment of VA educational assistance benefits in the amount of $4,470.68. was not validly created.  38 U.S.C.A. §§ 3323, 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 21.9505, 21.9635, 21.9695 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). 
To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a)  do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002). Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Moreover, as the Board grants the Veteran's appeal, there is no prejudice to him resulting from any deficiency in notice or assistance.

The preliminary issue of the validity of a debt (whether the overpayment was properly created) is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a).  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual. See 38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

In pertinent part, 38 C.F.R. § 21.9635 provides: 

(c) Withdrawal or unsatisfactory completion of all courses.

(1) If the eligible individual, for reasons other than being called or ordered to active duty service, withdraws from all courses or receives all nonpunitive grades and, in either case, there are no mitigating circumstances, VA will terminate educational assistance effective the first date of the term in which the withdrawal occurs or the first date of the term for which nonpunitive grades are assigned. 

(2) If the eligible individual withdraws from all courses with mitigating circumstances or withdraws from all courses for which a punitive grade is or will be assigned, VA will terminate educational assistance for-- (i) Residence training effective the last date of attendance; and (ii) Independent study or distance learning effective on the official date of change in status under the practices of the institution of higher learning. 

(3) When an eligible individual withdraws from an approved correspondence course offered by an institution of higher learning, VA will terminate educational assistance effective the date the last lesson was serviced. 

In the instant case, VA received the Veteran's Enrollment Certification from Orange Coast College in which the school certified the Veteran's enrollment in 4 credit hours for the term January 30 to May 30, 2010, with tuition and fees totaling $135.00.  VA also received the Veteran's Enrollment Certification from Golden West College in which the school certified the Veteran's enrollment in 3 credit hours for the term January 30 to May 20, 3010, with tuition and fees totaling $109.00.  

VA processed the Veteran's enrollment information for Chapter 33 benefits beginning December 21, 2009, through May 30, 2010.  VA released books/supplies payments of $166.68 and $125.01 for Orange Coast College and Golden West College, respectively.  The tuition amounts as reported in the preceding paragraphs were also paid to the colleges.  VA released housing payments of $2,152.00 a piece for January 2010 and February 2010.  

In February 2010, VA received the Veteran's Notice of Change in Student Status from Orange Coast College in which the school reported that the Veteran withdrew before the beginning of the term January 30 to May 30, 2010.  As such, in March 2010, VA terminated the Veteran's Post-9/11 GI Bill benefits effective January 30, 2010, which created an overpayment in the amount of $166.68 for books and supplies and $4,304.00 for housing, totaling $4,470.68.

In April 2010, VA received the Veteran's Notice of Change in Student Status from Golden West College in which the school reported that the Veteran withdrew on March 8, 2010, for the term January 30 to May 30, 2010.  As such, in April 2010, VA terminated the Veteran's Post-9/11 GI Bill benefits effective March 8, 2010, which created an overpayment in the amount of $73.87 for tuition/fees.  Therefore, the Veteran's total indebtedness is $4,544.55.  

The Veteran claims that he withdrew from his educational programs in order to take a job on a NOAA research vessel.  He states that he had no access to his bank information or mail for an extended period of time while he was at sea and, therefore, was unaware that this payments had continued after he withdrew from classes.  In support of such claim, the Veteran's employer submitted a statement that the Veteran was acting as first mate on a NOAA research vessel for the time period from March 1, 2010, to June 5, 2010. 

The Board finds that the nature of the Veteran's employment is a mitigating circumstance in the creation of the debt.  Specifically, VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children. See 38 C.F.R. § 21.9505.  Therefore, in light of the mitigating circumstance, the Board finds that the debt was not properly created and the appeal is granted.

In reaching this decision, the Board notes that, in a May 2011 decision, the RO granted the Veteran's request for a waiver of recovery of overpayment in the total amount of $4,544.55 for the term from January 2010 to May 2010 based on the same factual circumstances.   


ORDER

An overpayment of VA educational assistance benefits in the amount of $4,544.55 was not properly created; the appeal is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


